COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  The Estate of Joel Soto by and through its      §               No. 08-18-00007-CV
  Independent Administrator Maribel
  Amador and Maribel Amador, Individually         §                  Appeal from the
  and Ivan Soto, Joel Soto, Jr. and Paulina
  Soto, all individually, by and through their    §                205th District Court
  Next Friend, Maribel Amador,
                                                  §            of Hudspeth County, Texas
                        Appellant,
                                                  §               (TC# CV-04423-205)
  v.
                                                  §
  Baudelio Gonzalez Mireles,
                                                  §
                         Appellee.
                                              §
                                            ORDER

       The Court has received and filed the supplemental clerk’s record requested in this Court’s

Order issued January 30, 2018. The trial court entered an order denying the request of

Appellant, Maribel Amador, to proceed without payment of costs, including the clerk’s and

reporter’s record, on appeal. The appellate timetable suspension is lifted and the Court will

continue with this appeal. Any motion to challenge the trial court’s order must be filed in this

Court no later than March 17, 2018. In the event Appellant does not challenge the order,

Appellant shall make the necessary arrangements for the preparation of the Clerk’s and

Reporter’s Record which shall include satisfactory payment arrangements on or before March

23, 2018. The Clerk’s and Reporter’s Record shall be due in this office on or before April 11,


                                                 1
2018. If no Reporter’s Record will be filed for this appeal, then Appellant’s brief shall be due in

this office no later than 30 days from the date the Clerk’s Record is filed with this Court.

       IT IS SO ORDERED this 12th day of March, 2018.



                                                      PER CURIAM
Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                 2